DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the response filed on February 22, 2021 (“February 2021 Response”).  The February 2021 Response contained, inter alia, claim amendments (“February 2021 Claim Amendments”) and “REMARKS/ARGUMENTS” (“February 2021 Remarks”).
Claims 1-9 and 14-32 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 14-23, 26-29, and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen et al. (US 2005/0070257 A1)(“Saarinen”) in view of Call et al. (US 2002/0169623 A1)(“Call”).

As to Claim 1, Saarinen discloses a method performed by a computer system for displaying visual validation of the possession of a previously purchased electronic ticket for utilization of a service monitored by a ticket taker (Abstract and [0069]) comprising: 
a remote display device (mobile terminal 22);
provide a ticket payload (“prevalid ticket,” [0116]) to the remote display device (Fig.8a and [0116]); 
activating the ticket payload to provide an activated ticket (“upgrade the prevalid ticket to a valid ticket,” [0116]); 
transmitting to the remote display device a secured validation display object (“control data,” [0082]) associated with the activated ticket ([0017]), 
enabling the remote display device to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]), wherein the displayed secured validation display object is for visual recognition by the ticket taker ([0020], [0069], and [0116]); and
preventing the remote display device from displaying the secured validation display object in the event that the token is not validated or not activated ([0117], and [0133]).
Saarinen does not directly disclose
transmitting a token associated with a previously purchased electronic ticket to the remote display device, wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system; 
validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system to provide a ticket payload to the remote display device.
Call teaches
transmitting a token (authentication information 220 within ticket, [0035]) associated with a previously purchased (step 346, Fig.4 and [0042]) electronic ticket to a remote device (user computer system 120)(step 350, Fig.4, and [0056])([0011]-[0012], [0056], and [0059]), wherein the token is a unique identifier (“an incremental ticket count number…driver's license number,” [0035]) and a copy of the unique identifier is stored in a data record on a central computer system (“server system,” [0022])([0012], [0022], and [0058]); 
validating the token by matching the token transmitted to the remote device to the copy of the unique identifier stored in the data record on the central computing system ([0012], [0023], and [0063]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saarinen by the features of Call and in particular to include in Saarinen, and before providing the ticket payload in Saarinen, the feature of transmitting a token associated with a previously purchased electronic ticket to the remote device (Saarinen’s remote display device), wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system, and the feature of validating the token by matching the token transmitted to the remote device (Saarinen’s remote display device) to the copy of the unique identifier stored in the data record on the central computing system, as taught by Call.
A person having ordinary skill in the art would have been motivated to combine these features because it “would make it easy to authenticate the tickets, while discouraging counterfeiting” (Call, [0009]).

As to Claim 2, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses receiving from the remote display device a request to verify the purchase of the previously purchased electronic ticket ([0123]-[0126]); determining the validity of the received request ([0116] and [0123]); and confirming the verification of the previously purchased electronic ticket by displaying the secured validation display object on the remote display device ([0116] and [0123]). 

As to Claim 3, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses transmitting the validation display object to the remote display device ([0116]) prior to the step of receiving the request for verification (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data). 

As to Claim 4, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses securing the validation display object prior to transmission of the validation display object against being displayed on the remote display device when the previously purchased electronic ticket has not been verified ([0101]). 

As to Claim 5, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the securing step is comprised of: encrypting the validation display object ([0095] and [0101]).

As to Claim 6, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses the step of transmitting validation display object to the remote device ([0116]) 

As to Claim 7, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses transmitting security data to the remote display device to authenticate the secured validation display object ([0098]-[0101]).

As to Claim 8, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses securing the validation display object prior to its transmission so that it is secured against display on the remote display device in the absence of the condition that the remote display device has verified the previously purchased electronic ticket  ([0101]).

As to Claim 9, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses where the securing step is comprised of: encrypting the validation display object ([0095] and [0101]).

As to Claim 14, Saarinen discloses a system for validating a previously purchased electronic tickets for utilization of a service monitored by a ticket taker (Abstract and [0069]) comprising: 
a central computer system (ticket service provider 24) and
at least one remote display device (mobile terminal 22) operatively connected to the central computer system over a data communication network (Fig.1);
provide a ticket payload (“prevalid ticket,” [0116]) to the at least one remote display device (Fig.8a and [0116]), wherein the ticket payload is activated to provide and an activated ticket (“upgrade the prevalid ticket to a valid ticket,” [0116]) and a secured validation display object (“control data,” [0082]) associated with the activated ticket is transmitted to the remote display device ([0017]); 
wherein the remote display device is enabled to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]) or the remote display device is prevented from displaying the secured validation display object in the event that the token is not validated or not activated ([0117] and [0133]).
Saarinen does not directly disclose
wherein the central computer system transmits a token associated with a previously purchased electronic ticket to the at least one remote display device wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system to provide a ticket payload to the at least one remote display device.
Call teaches
a central computer system (“server system,” [0022]) transmits a token (authentication information 220 within ticket, [0035]) associated with a previously purchased (step 346, Fig.4 and [0042]) electronic ticket to at least one remote device 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saarinen by the features of Call and in particular to include in Saarinen, and before providing the ticket payload in Saarinen, the feature wherein the central computer system transmits a token associated with a previously purchased electronic ticket to the at least one remote device (Saarinen’s remote display device) wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to remote device (Saarinen’s remote display device) to the copy of the unique identifier stored on the central computing system to provide a ticket payload to the at least one remote device (Saarinen’s remote display device) as taught by Call.
A person having ordinary skill in the art would have been motivated to combine these features because it “would make it easy to authenticate the tickets, while discouraging counterfeiting” (Call, [0009]).

As to Claim 15, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is not displayable without verification of the purchased electronic ticket ([0083]). 

As to Claim 16, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is secured by encryption ([0095] and [0101]).

As to Claim 17, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the remote display device receives and stores the secured validation display object ([0116]) prior to verification of the purchase of the previously purchased electronic ticket (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data). 

As to Claim 18, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the remote display device displays the secured validating display object without a network connection with the central computer system (“In some of these cases, no connection to the ticket provider would need to be established for fetching the control data [0083]). 

As to Claim 19, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is further comprised of data 

As to Claim 20, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner (selecting “‘Use,’” [0077]). 

As to Claim 21, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the predetermined manner of actuation is the user touching a predefined area of a display screen on the remote display device (selecting “‘Use,’” [0077], Fig.3B).  

As to Claim 22, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the predefined area of the display screen appears as a button (selecting “‘Use,’” [0077], Fig.3B).  

As to Claim 23, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the predetermined manner of actuation is the input of a code into the remote display device by the user (selecting “‘Use’ ” wherein the code is ‘Use,’ [0077], Fig.3B).  

As to Claim 26, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the validating display object is further configured to display in different 

As to Claim 27, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the remote display device is further configured to display the secured validating display object without a network connection with the central system (“In some of these cases, no connection to the ticket provider would need to be established for fetching the control data [0083]). 

As to Claim 28, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the central computer system transmits the secured validating display object to the remote display device in dependence on completion of a purchase of the previously purchased electronic ticket ([0116]). 

As to Claim 29, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is configured to be unique to a specific remote display device it is intended to be displayed on ([0049]). 

As to Claim 31, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the data communication network is configured to have a persistent channel between the central system and the remote display device through which the central system can push content ([0035], [0048], [0094]). 

As to Claim 32, the Saarinen/Call combination discloses as discussed above.  Saarinen further discloses wherein the content is an advertisement that is selected from a plurality of advertisements ([0024], [0047]) in dependence on the type of purchased electronic ticket ([0140]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Call and further in view of Herzog et al. (US 2011/0311094 A1)(“Herzog”).

As to Claim 24, the Saarinen/Call combination discloses as discussed above.  
Saarinen does not directly disclose wherein the predetermined manner of actuation is the input of a sound into the remote display device. 
Herzog teaches manner of actuation is the input of a sound into the remote display device ([0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Call combination by the feature of Herzog and in particular to include in the predetermined manner of actuation of the Saarinen/Call combination the input of a sound into the remote display device as taught by Herzog.  A person having ordinary skill in the art would have been motivated to combine these features because it help to increase “fraud protection” (Call, [0012]).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Call and further in view of Rosenblatt et al. (US 2010/0082491 A1)(“Rosenblatt”).

As to Claim 25, the Saarinen/Call combination discloses as discussed above.  
Saarinen does not directly disclose wherein the predetermined manner of actuation is the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device. 
Rosenblatt teaches manner of actuation is the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device ([0114]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Call combination by the features of Rosenblatt and in particular to include in the predetermined manner of actuation of the Saarinen/Call combination the feature of the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device as taught by Rosenblatt.  A person having ordinary skill in the art would have been motivated to combine these features because it help to increase “fraud protection” (Call, [0012]).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Call and further in view of Moberg et al. (US 9,152,279 B2)(“Moberg”).

As to Claim 30, the Saarinen/Call combination discloses as discussed above.  
Saarinen does not directly disclose wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and wherein the predetermined manner of actuation is input of a predetermined visual image. 
Moberg teaches wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Call combination by the features of Moberg and in particular to include in the Saarinen/Call combination, the feature wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and wherein the predetermined manner of actuation is input of a predetermined visual image, as taught by Moberg.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “to simplify the corresponding transactions” (Moberg, C.1, L.50-51).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 of U.S. Patent No. US 8,494,967 B2 and Claims 1-26 of US 9,239,993. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to displaying a visual validation of the possession of a previously purchased electronic ticket.


Response to Arguments
Applicant’s arguments in the February 2021 Remarks have been fully considered and addressed below.
On pages 9-10 of the February 2021 Remarks, Applicant reiterates the rejections of the independent claims.
On pages 10-11 of the February 2021 Remarks, Applicant characterizes the Call and Saarinen references.
On page 12 of the February 2021 Remarks, Applicant argues that “Saarinen teaches directly away from physical tickets, stating they are impossible to be delivered remotely, hard to manage and check and waste a lot of paper.  Saarinen also teaches directly away from bar codes as slowing the process down.”
The Examiner respectfully disagrees.  While some portions of Saarinen provide alternatives to printed tickets, Saarinen actually teaches an embodiment wherein printed tickets are combined with the digital tickets (“There are also secure ways for transferring the active ticket, as follows: 1) Printing the ticket at the automatic ticket printer/sales desk either before or at the event. Then ticket handling, transfers etc. is manual.” [0175]-[0176]).  Therefore, Saarinen does not teach away from physical tickets.
On page 12 of the February 2021 Remarks, Applicant argues that “Call, on the other hand, teaches directly away from online ticketing as being ‘easy to counterfeit.’”
The Examiner respectfully disagrees.  Call does not teach away from online ticketing, because Call teaches an improvement to online ticketing that builds upon current online ticketing technology.  As stated in Call at paragraph [0009] “[i]t would be particularly useful to enable tickets to be purchased over the Internet in a manner that 
On page 12 of the February 2021 Remarks, Applicant argues “the purported reason to combine references lacks a rational underpinning. The examiner provides, ‘it would be easy to authenticate the tickets, while discouraging counterfeiting.’ As detailed above, Call teaches online ticketing is easy to counterfeit and difficult to authenticate and Saarinen teaches barcode are slow and physical tickets are not able to be delivered remotely and hard to check.”  
As discussed above, Call teaches just the opposite about online ticketing, and Saarinen applies printed tickets to the digital ones.  As to Saarinen allegedly teaching that barcodes are slow, the Examiner is unable to find such a teaching in Saarinen.  Instead a review of Saarinen shows that the state of the art at that time utilized mobile ticketing with barcodes ([0009]).  In the paragraph quoted by Applicant, Saarinen discussed how some ticketing schemes at the time of the invention were slow ([0009]).  Saarinen discussed these ticketing schemes at a high level of generality, and did not specify what part of these schemes made them slow, as there were many aspects mentioned as being a part of those schemes such as “proprietary formats,” “SMS text” and showing identification such as “drivers license.”  Therefore, the argument is unpersuasive.
On page 13 of the February 2021 Remarks, Applicant argues “Call does not teach ‘validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system to provide a ticket payload to the remote display device’” but this argument does not particularly point out how the combination of Saarinen’s disclosure of providing a ticket payload (“prevalid ticket,” [0116]) to the remote display device (Fig.8a and [0116]), and Call’s teaching of validating the 
On page 13 of the February 2021 Remarks, Applicant argues “[i]f we are to assume, arguendo, that the authentication information is a token and it is contained within the barcode and that is sent to the user computer system, then that is printed to a physical ticket with a barcode which is scanned and verified. The user has the ticket upon presentation of it for use (it must as it is a physical ticket). Therefore, it could never teach "validating the token .. to provide a ticket payload to the remote display device" as in the claimed invention. Put another way, in the claimed invention, the ticket payload is not provided until after a token is validated. Call teaches a physical ticket is provided upfront and printed and authenticated.” 
In response, the Examiner first notes that the claim language “to provide a ticket payload…” is an intended use of the validation of the token.  Importantly, the primary reference, Saarinen (not Call) is relied upon to teach said feature of providing a ticket payload.  Call is relied upon to teach the claimed validation of the token (as outlined above).  Additionally, one having ordinary skill in the art at the time the invention was made would have recognized that applying the known technique of validating by cross checking with a database would have yielded predictable results of verification of the token and resulted in an improvement to the security of the ticket system of Saarinen when applied to its token that is provided prior to activating the ticket.  Therefore, the argument is unpersuasive.
The remainder of Applicant’s arguments regarding the dependent claims rest and fall on the previous arguments; therefore, they are unpersuasive as set forth above.
Applicant does not address the double patenting rejections; therefore, the rejections remain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 272-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./M.A.M/
Examiner, Art Unit 3621      
April 29, 2021
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621